UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35213 KiOR, INC. (Exact name of registrant as specified in its charter) Delaware 51-0652233 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13001 Bay Park Road Pasadena, Texas 77507 (Address of principal executive offices) (Zip Code) Tel: (281)694-8700 Registrant’s telephone number, including area code Securities registered pursuant to Section12(b) of the Exchange Act: Title of class Name of each exchange on which registered Class A Common Stock, $0.0001par value Nasdaq Global Select Market Securities registered pursuant to Section12(g) of the Exchange Act: None Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ There were 63,769,983 and 47,160,325 shares of the registrant’s ClassA and Class B common stock, respectively, outstanding on May 5, 2014. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets — As of March 31, 2014 and December 31, 2013 5 Condensed Consolidated Statements of Operations and Comprehensive Loss — For the t hree Months Ended March 31, 2014 and 2013 6 Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) 7 Condensed Consolidated Statements of Cash Flows — For the three Months Ended March 31, 2014 and 2013 11 Notes to Condensed Consolidated Financial Statements 13 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 41 ITEM 4. Controls and Procedures 41 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 42 ITEM 1A. Risk Factors 42 ITEM 6. Exhibits 45 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and Section 21E of the Securities Exchange Act of 1934, as amended, which we refer to as the Exchange Act, that involve substantial risks and uncertainties. All statements other than statements of historical fact contained in this Quarterly Report, including statements regarding our future results of operations and financial position, business strategy and plans and our objectives for future operations, are forward-looking statements. The words “believe,” “may,” “estimate,” “continue,” “anticipate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements. We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. In particular, forward-looking statements in this Quarterly Report include statements about: • our ability to meet the milestones necessary to obtain additional funding under our Senior Secured Promissory Note and Purchase Agreement with Khosla Ventures; • our ability to obtain additional debt and/or equity financing on acceptable terms, if at all; • the sufficiency of our cash to meet our liquidity needs; • our plans to achieve additional research and development milestones while our initial-scale commercial production facility in Columbus, Mississippi, or our Columbus facility, is in idle state; • our ability to continue as a going concern; • the timing of and costs related to achieving steady-state operations at our Columbus facility; • our ability to continuously operate our facilities without delay or shutdowns; • the timing of and costs related to production and generation of revenues at our Columbus facility; • the timing of and costs related to optimization projects and upgrades at our Columbus facility; • the anticipated effects of the optimization projects and upgrades on our Columbus facility; • the accuracy of our estimates regarding expenses, construction costs, future revenue and capital requirements; • the expected production costs of our cellulosic gasoline, diesel and fuel oil, including our ability to produce cellulosic gasoline and diesel without government subsidies and on a cost-effective basis; • the timing of and costs related to the construction and commencement of operations at any future commercial production facility; • our ability to realize the benefits of government subsidies related to cellulosic gasoline, diesel and fuel oil; • the anticipated performance attributes of our cellulosic gasoline, diesel and fuel oil; • our projected yield for our fuels produced by our technology platform; • achievement of advances in our technology platform and process design, including improvements to our yield; • our ability to produce cellulosic gasoline and diesel at commercial scale; • our ability to obtain feedstock at commercially acceptable terms; • our ability to locate production facilities near low-cost, abundant and sustainable feedstock; • the future price and volatility of petroleum-based products and competing renewable fuels and of our current and future feedstocks; • government policymaking and incentives relating to renewable fuels; • our ability to obtain and retain potential customers for our cellulosic gasoline, diesel and fuel oil; and • our ability to hire and retain skilled employees. 3 These forward-looking statements are subject to a number of important risks, uncertainties and assumptions. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this Quarterly Report may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. The following important factors, among others, could cause actual results to differ materially and adversely from those contained in forward-looking statements made in this Quarterly Report: our ability to raise additional capital in order to fund our current operations and to continue as a going concern; our ability to achieve additional research and development milestones necessary to obtain additional funding under our Senior Secured Promissory Note and Purchase Agreement with Khosla Ventures while our Columbus facility is in idle state; our ability to fund our optimization projects and upgrades at our Columbus facility and to expand our business; the timing for completing the optimization projects and upgrades to our Columbus facility, given that we have halted these projects and upgrades and placed our Columbus facility in an idle state and the success of subject projects and upgrades; our ability to increase our capacity and yield at our Columbus facility or any future commercial facilities; the cost-competitiveness and market acceptance of our products; the availability of cash to invest in the ongoing needs of our business; our ability to successfully commercialize our cellulosic gasoline, diesel and fuel oil; our ability to effectively scale our proprietary technology platform and process design; the cost of constructing, operating and maintaining facilities necessary to produce our cellulosic gasoline, diesel and fuel oil in commercial volumes; the ability of our Columbus facility, which is in an idle state, to satisfy the commercial requirements under offtake agreements relating to the sale of cellulosic gasoline, diesel and fuel oil when we restart the facility; the ability of our Columbus facility to produce fuel on time and at expected yields; changes to the existing governmental policies and initiatives relating to renewable fuels; and our ability to obtain and maintain intellectual property protection for our products and processes, as well as other risks and uncertainties described in “Risk Factors” in Item 1A of Part II below and in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December 31, 2013. Moreover, we operate in a competitive and rapidly changing environment in which new risks emerge from time to time. It is not possible for our management to predict all risks. We cannot guarantee that the events and circumstances reflected in the forward-looking statements will occur or be achieved. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. We undertake no obligation to update publicly any forward-looking statements for any reason after the date of this Quarterly Report, except to the extent required by law. References Unless the context requires otherwise, references to “KiOR,” “we,” the “company,” “us” and “our” in this Quarterly Report on Form 10-Q refers to KiOR, Inc., and its subsidiaries. 4 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Balance Sheets (Amounts in thousands, except share data) (Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ 4,226 $ 25,117 Restricted cash 200 200 Inventories 3,069 3,526 Prepaid expenses and other current assets 2,573 1,689 Total current assets 10,068 30,532 Property, plant and equipment, net 51,554 52,300 Intangible assets, net 2,072 2,124 Other assets 644 1,094 Total assets $ 64,338 $ 86,050 Liabilities, Convertible Preferred Stock and Stockholders' Deficit Current liabilities: Current portion of long-term debt $ 3,750 $ 3,750 Accounts payable 3,937 4,125 Other accrued liabilities 8,531 8,533 Total current liabilities 16,218 16,408 Related party long-term debt with Alberta Lenders/Khosla, net of discount of $15,455 and $15,177 at March 31, 2014 and December 31, 2013, respectively 189,384 184,967 Long-term debt, less current portion, net of discount of $25,800 and $26,394 at March 31, 2014 and December 31, 2013, respectively 39,825 39,231 Other liabilities 9 37 Total liabilities 245,436 240,643 Commitments and contingencies (Note 9) Stockholders' deficit: Preferred stock - $0.0001 par value; 2,000,000 shares authorized at March 31, 2014 and December 31, 2013; none issued and outstanding - - Class A common stock, $0.0001 par value; 250,000,000 shares authorized at March 31, 2014 and December 31, 2013; 59,874,509 and 59,189,250 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively 6 6 Class B common stock, $0.0001 par value; 70,800,000 shares authorized at March 31, 2014 and December 31, 2013; 51,013,901 and 51,009,901 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively 5 5 Additional paid-in capital 423,750 419,661 Deficit accumulated during the development stage ) ) Total stockholders' deficit ) ) Total liabilities, convertible preferred stock and stockholders' equity $ 64,338 $ 86,050 See accompanying notes to condensed consolidated financial statements 5 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended March 31, Period from July 23, 2007 (Date of Inception) through March 31, (Amounts in thousands, except per share data) Revenues: Product revenue $ 102 $ 68 1,663 Renewable identification number revenue - 3 351 Total revenues 102 71 2,014 Operating expenses: Cost of product revenue $ 9,434 $ 5,408 66,659 Research and development expenses 6,741 9,166 148,022 General and administrative expenses 7,416 14,676 140,082 Loss on Impairment - - 196,269 Total operating expenses 23,591 29,250 551,032 Loss from operations ) ) ) Other income (expense), net: Interest income - 1 193 Beneficial conversion feature expense related to convertible promissory note - - ) Interest expense, net of amounts capitalized ) ) ) Foreign currency loss - - ) Loss from change in fair value of warrant liability - - ) Other expense, net ) ) ) Loss before income taxes ) ) ) Income tax expense: Income tax expenses - current - - ) Net loss $ ) $ ) $ ) Net loss per share of Class A commonstock, basic and diluted $ ) $ ) Net loss per share of Class B commonstock, basic and diluted $ ) $ ) Weighted-average Class A and B common shares outstanding, basic and diluted 110,378 105,572 Other comprehensive loss: Other comprehensive loss - - - Comprehensive loss $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements 6 KiOR, Inc. (A development stage enterprise) Condensed Consolidated Statements of Convertible Preferred Stock and Stockholders’ Equity (Deficit) (Amounts in thousands, except per share data) (Unaudited) Convertible Preferred Stock Class A Common Stock Class B Common Stock, formerly common stock Addt’l Paid-in- Deficit Accum During the Acc.
